EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Chatham on April 7, 2021.

The application has been amended as follows: 
In claim 1, line 24, replace “the compression power” with --a compression power--.
In claim 5, line 1, replace “as claimed in claim 2” with --as claimed in claim 4--.
In claim 7, line 7, delete “almost exclusively” from the claim.
In claim 8, lines 2-3, replace “the storage line” with --a storage line--.
In claim 9, lines 28-29, replace “the control input” with --a control input--.
In claim 12, line 1, replace “as claimed in claim 1” with --as claimed in claim 9--.
In claim 12, line 3, delete “, for example a check valve,” from the claim.
In claim 15, line 2, add --each-- between “of” and “the changeover valves.”
In claim 15, line 3, delete “first” from the claim.
In claim 18, lines 3-4, delete “, for example a compressor cover,” from the claim.
In claim 19, line 1, replace “as claimed in claim 1” with --as claimed in claim 9--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746